Exhibit 99.1 E.ON U.S. LLC and Subsidiaries Condensed Financial Statements As of and for the Years Ended December 31, 2009 and 2008 E.ON U.S. LLC and Subsidiaries Consolidated Financial Statements As of and for the Years Ended December 31, 2009 and 2008 Table of Contents Index of Abbreviations 1 Financial Statements: Consolidated Statements of Operations 3 Consolidated Statements of Comprehensive Loss 4 Consolidated Statements of Retained (Deficit) Earnings 4 Consolidated Statements of Noncontrolling Interest 4 Consolidated Balance Sheets 5 Consolidated Statements of Cash Flows 7 Consolidated Statements of Capitalization 9 Notes to Consolidated Financial Statements: Note 1 Summary of Significant Accounting Policies 12 Note 2 Goodwill Impairment 16 Note 3 Discontinued Operations 18 Note 4 Related Party Transactions 20 Note 5 Utility Rates and Regulatory Matters 20 Note 6 Financial Instruments 35 Note 7 Fair Value Measurements 38 Note 8 Concentrations of Credit and Other Risks 41 Note 9 Pension and Other Postretirement Benefit Plans 42 Note 10 Income Taxes 50 Note 11 Long-Term Debt 53 Note 12 Notes Payable 59 Note 13 Commitments and Contingencies 60 Note 14 Jointly Owned Electric Utility Plants 70 Note 15 Accumulated Other Comprehensive Income 71 Note 16 Share Performance Plan 71 Note 17 Subsequent Events 72 Report of Independent Auditors 72 E.ON U.S. LLC and Subsidiaries Consolidated Financial Statements As of and for the Years Ended December 31, 2009 and 2008 Index of Abbreviations AG Attorney General of Kentucky ARO Asset Retirement Obligation ASC Accounting Standards Codification BART Best Available Retrofit Technology Big Rivers Big Rivers Electric Corporation CAIR Clean Air Interstate Rule CAMR Clean Air Mercury Rule Capital Corp. E.ON U.S. Capital Corp. CAVR Clean Air Visibility Rule CCN Certificate of Public Convenience and Necessity Centro Distribuidora de Gas Del Centro S.A. Clean Air Act The Clean Air Act, as amended in 1990 CMRG Carbon Management Research Group Company E.ON U.S. LLC and Subsidiaries CT Combustion Turbine Cuyana Distribuidora de Gas Cuyana S.A. DOE U.S. Department of Energy DSM Demand Side Management EEI Electric Energy, Inc. E.ON E.ON AG E.ON Spain E.ON Espana S.L. E.ON U.S. E.ON U.S. LLC E.ON U.S. Services E.ON U.S. Services Inc. ECR Environmental Cost Recovery EKPC East Kentucky Power Cooperative EPA U.S. Environmental Protection Agency EPAct 2005 Energy Policy Act of 2005 FAC Fuel Adjustment Clause FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission FGD Flue Gas Desulfurization Fidelia Fidelia Corporation (an E.ON affiliate) GAAP Generally Accepted Accounting Principles GAC Group Annuity Contract GHG Greenhouse Gas GSC Gas Supply Clause IBEW International Brotherhood of Electrical Workers ICSID International Council for the Settlement of Investment Disputes IMEA Illinois Municipal Electric Agency IMPA Indiana Municipal Power Agency IRS Internal Revenue Service KCCS Kentucky Consortium for Carbon Storage Kentucky Commission Kentucky Public Service Commission KIUC Kentucky Industrial Utility Consumers, Inc. KU Kentucky Utilities Company Kwh Kilowatt hours LEM LG&E Energy Marketing Inc. LG&E Louisville Gas and Electric Company LIBOR London Interbank Offered Rate MISO Midwest Independent Transmission System Operator MMBtu Million British thermal units Moody's Moody's Investor Services, Inc. E.ON U.S. LLC and Subsidiaries Consolidated Financial Statements As of and for the Years Ended December 31, 2009 and 2008 Index of Abbreviations (Cont.) Mw Megawatts NAAQS National Ambient Air Quality Standards NGHH Natural Gas-Henry Hub NOV Notice of Violation NOx Nitrogen Oxide OCI Other Comprehensive Income (Loss) or Accumulated Other Comprehensive Income (Loss) OMU Owensboro Municipal Utilities OVEC Ohio Valley Electric Corporation PUHCA Public Utility Holding Company Act PUHCA 1935 Public Utility Holding Company Act of 1935 PUHCA 2005 Public Utility Holding Company Act of 2005 RSG Revenue Sufficiency Guarantee S&P Standard and Poor's Rating Service SCR Selective Catalytic Reduction SIP State Implementation Plan SO2 Sulfur Dioxide TC2 Trimble County Unit 2 Trimble County LG&E's Trimble County plant USWA United Steelworkers of America VDT Value Delivery Team VEBA Voluntary Employee Beneficiary Association Virginia Commission Virginia State Corporation Commission WKE Western Kentucky Energy Corp. and its Affiliates E.ON U.S. LLC and Subsidiaries Consolidated Statements of Operations (Millions of $) Years Ended December 31 Operating revenues: Electric utility $ $ Gas utility Non-utility 2 2 Total revenues Operating expenses: Fuel and power purchased Gas supply expenses Utility operation and maintenance Non-utility operation and maintenance 26 30 Depreciation, accretion and amortization (Note 1) Total operating expenses Loss on impairment of goodwill (Note 2) ) ) Operating loss ) ) Equity in earnings of unconsolidated venture - 29 Mark-to-market income (expense) (Note 6) 18 ) Other income (deductions) 5 17 Interest expense - affiliated companies ) ) Interest expense ) ) Loss from continuing operations, before income taxes ) ) Income tax expense (Note 10) 82 78 Loss from continuing operations ) ) Discontinued operations (Note 3): Loss from discontinued operations before tax ) ) Income taxbenefit from discontinued operations 71 Loss from discontinued operations before noncontrolling interest ) ) Loss on disposal of discontinued operations before tax ) - Income tax benefit from loss on disposal of discontinued operations 45 - Loss on disposal of discontinued operations ) - Net loss ) ) Noncontrolling interest - income from discontinued operations (5
